Dunbar, J.
(concurring). — It is a little difficult for me to understand what is intended to be expressed by tbe writer of tbis opinion on tbe motion to dismiss; but in consideration of tbe numerous opinions and decisions of tbis court to tbe effect that tbe constitutional limitation applies to mandamus, certiorari, and prohibition proceedings, where tbe amount involved does not exceed $200, I presume tbe intention is to decide that tbe present action is not for tbe recovery of money at all, but that it is an action to compel an administrative officer to perform tbe duties of bis office. I therefore concur. I also concur in what is said on the merits.